Citation Nr: 1815720	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran suffers from tinnitus that was at least as likely as not incurred in service.

2.  The Veteran has a bilateral hearing loss disability that is at least as likely as not attributable to the same etiology as his tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for tinnitus and bilateral hearing loss.  He maintains that both disabilities can be attributed to noise exposure in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including sensorineural hearing loss and tinnitus-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The report of a November 2013 VA audiometric examination clearly reflects, among other things, that he has Maryland CNC speech recognition scores of less than 94 percent, bilaterally.  The report also reflects that he suffers from tinnitus.

Nor is there any real dispute that the Veteran was likely exposed to hazardous noise during service.  The record clearly reflects that his military occupational specialty was the civilian equivalent of a deck hand, and his statements with respect to in-service noise exposure are consistent with the circumstances and conditions of his service.

As to the nexus, or link, between the Veteran's currently shown disabilities and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset, continuity, and presence of tinnitus, inasmuch as the symptoms of such are observable by a lay person.  The Board finds, moreover, that his statements with respect to in-service onset are credible.  The Veteran did not undergo audiometric testing at the time of his separation from service, and he has indicated, in effect, that the problems he had with tinnitus have continued, or have been persistently recurrent, to the present time.  Further, medical treatises indicate that when noise-induced hearing loss and tinnitus coexist, they are typically attributable to the same etiology.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).

The Board acknowledges that the VA audiologist who evaluated the Veteran in November and December 2013 offered unfavorable opinions with respect to nexus.  The Board notes, however, that the examiner's opinion appears to have been based, at least in part, on the premise that the Veteran's tinnitus had begun approximately six to eight (or 15) years prior to the examination, rather than during service, as the Veteran has credibly reported.  As such, the examiner's opinion is of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as both tinnitus and sensorineural hearing loss are recognized as chronic diseases, they can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence-including the nature of the Veteran's service, his credible statements with respect to onset and continuity of tinnitus, the lack of audiometric testing at separation, and medical information to the effect that tinnitus and sensorineural hearing loss are often attributable to the same etiology -the Board is persuaded that the criteria for service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for tinnitus and bilateral hearing loss is therefore granted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


